LAW OFFICES
ALBRIGHT, STODDARD, WARNICK S&S ALBRIGHT

QUAIL PARK, SUITE D-41
801i SOUTH RANCHO DRIVE

A PROFESSIONAL CORPORATION

ao ND

oO

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25

26. |.

27
28

 

 

Case 2:18-cv-01355-APG-EJY Document 95

ALBRIGHT, STODDARD,
WARNICK & ALBRIGHT
801 S Rancho Dr., Suite D-4
Las Vegas, Nevada 89106
Telephone: (702) 384-7111
Facsimile: (702) 384-0605
gma@albrightstoddard.com

Liaison Counsel for the Class

LABATON SUCHAROW LLP
140 Broadway

New York, New York 10005
Telephone: (212) 907-0700
Facsimile: (212) 818-0477

Attorneys for Lead Plaintiffs Nantahala
Capital Management, LLC and
Lead Counsel for the Class

Filed 05/08/20 Page 1 of 5

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

IN RE DIAMOND RESORTS
INTERNATIONAL, INC. SECURITIES
LITIGATION

 

Civil Action No, 2:18-cv-01355-APG-EJY

JOINT STATUS REPORT

 
LAW OFFICES
ALBRIGHT, STODDARD, WARNICK S ALBRIGHT

S80 SOUTH RANCHO DRIVE

A PROFESSIONAL CORPORATION
QUAIL PARK, SUITE D-41

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26. |

27
28

 

 

Case 2:18-cv-01355-APG-EJY Document 95 Filed 05/08/20 Page 2 of 5

The undersigned are counsel for all of the involved parties in the above captioned action
(the “Parties”). This Joint Status Report is submitted on behalf of the Parties pursuant to the
Court’s February 10, 2020, Order (ECF No. 94), which directed the Parties to provide the Court
with a status update by May 8, 2020.

On February 20, 2020, the Delaware Chancery Court held a settlement hearing and
granted final approval of the settlement in the Delaware Action. Appel, Trans. ID 64745619 at
1 (Del. Ch. Nov, 1, 2019). Pursuant to the settlement stipulation agreed to in the Delaware Action
(the “Settlement Stipulation”), the Effective Date of the settlement is the first business day
following the date on which the Chancery Court’s approval order becomes “final,”” which is when
the time for filing a notice of appeal has expired without any such appeal having been filed.
Trans. ID 64378852 at 18, 21 (Del. Ch. Nov. 1, 2019), The deadline to appeal initially would
have expired on March 23, 2020; however the Delaware courts have extended the filing deadline
until June 1, 2020, due to the COVID-19 pandemic.

If the settlement becomes effective, in accordance with the Settlement Stipulation, Lead
Plaintiffs in this action, Nantahala Capital Management, LLC and ODS Capital LLC (“Lead
Plaintiffs”), will then ask the Court to dismiss this Nevada action with prejudice as to Lead
Plaintiffs no later than five business days from the Effective Date.

In accordance with the Settlement Stipulation, the Parties seek to continue the stay in this
action pending the settlement in Delaware becoming effective and Lead Plaintiffs’ subsequent

request for dismissal of this action.

[signatures on following pages]

 
LAW OFFICES
ALBRIGHT, STODDARD, WARNICK & ALBRIGHT

QUAIL PARK, SUITE D-4
FO SOUTH RANCHO MRIVE

A PROFESSIONAL CORPORATION

o *® ws DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

. 26.

27
28

 

 

Case 2:18-cv-01355-APG-EJY Document 95

Dated: May 8, 2020

SNELL & WILMER L.L.P,

BY: /S/John S. Delikanakis

John S. Delikanakis, Esq. (NV Bar No. 5928)
David L. Edelblute, Esq. (NV Bar No. 14049)
3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

Telephone: (702) 784-5200

Facsimile: (702) 784-5252

Email: jdelikanakis@swlaw.com

Email: dedelblute@swlaw.com

- AND -

PAUL, WEISS, RIFKIND,

WHARTON & GARRISON LLP

Lewis R. Clayton, Esq. (admitted pro hac vice)
Robert N. Kravitz, Esq. (admitted pro hac vice)
1285 Avenue of the Americas

New York, New York 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 492-0215

Email: lclayton@paulweiss.com

Email: rkravitz@paulweiss.com

Attorneys for Defendants Diamond Resorts
International, Inc. and Jared Finkelstein

BROWNSTEIN HYATT FARBER
SCHRECK, LLP

BY: /S/ Maximilien D, Fetaz

Adam K. Bult, Esq., (NV Bar No, 9332)
Maximilien D. Fetaz, Esq., (NV Bar No. 12737)
100 North City Parkway, Suite 1600

Las Vegas, NV 89106-4614

Telephone: (702) 382-2101

Facsimile: (702) 382-8135

Email; abult@bhfs.com

Email: mfetaz@bhfs.com

Filed 05/08/20 Page 3 of 5

Respectfully submitted,

PISANELLI BICE PLLC

BY: /S Ava M. Schaefer
Todd L. Bice (NV Bar No. 4534)

Ava M. Schaefer (NV Bar No. 12698)
400 S. 7th Street, Suite 300

Las Vegas, NV 89101

Telephone: (702) 214-2100
Facsimile: (702) 214-2101

Email: tlh@pisanellibice.com

Email: ams@pisanellibice.com

- AND —

MILBANK LLP

Scott Edelman (admitted pro hac vice)
Alan Stone (admitted pro hac vice)

55 Hudson Yards

New York, NY 10001

Telephone: (212) 530-5285

Facsimile: (212) 822-5149

Email: sedelman@milbank.com
Email: astone@milbank.com

Attorneys for David Berkman

ALBRIGHT, STODDARD, WARNICK &
ALBRIGHT

BY: /S/G. Mark Albright
Mark Albright, Esq., (NV Bar No. 01394)

Jorge L. Alvarez, Esq., (NV Bar No. 014466)
801 South Rancho Drive, Suite D-4

Las Vegas, Nevada 89106

Telephone: (702) 384-7111

Facsimile: (702) 384-0605

Email: gma@albrightstoddard.com

Email: jalvarez@albrightstoddard.com

Liaison Counsel for the Class

-AND~ | Oo Be

(SIGNATURE PAGE CONTINUED)

2

 
LAW OFFICES
ALBRIGHT, STODDARD, WARNICK & ALBRIGHT

QUAIL PARK, SUITE D-4)
BOI SOLTH RANCHO MrVve

A PROFESSIONAL CORPORATION

CO ~I WO A FP WD WN

\O

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

Case 2:18-cv-01355-APG-EJY Document 95 Filed 05/08/20 Page 4 of 5

GIBSON, DUNN & CRUTCHER LLP
Mitchell A. Karlan (admitted pro hac vice)
Jefferson E. Bell (admitted pro hac vice)
Brad Schoenfeldt (admitted pro hac vice)
200 Park Avenue

New York, NY 10166

Telephone: (212) 351-4000

Facsimile: (212) 351-4035

Email: mkarlan@gibsondunn.com
Email: jbell@gibsondunn.com

Email: bschoenfeldt@gibsondunn.com

Brian Lutz (admitted pro hac vice)
555 Mission Street

San Francisco, CA 94105
Telephone: (415) 393-8200
Facsimile: (415) 374-8306

Email: blutz@gibsondunn.com

Attorneys for Richard M. Daley, Frankie Sue Del

Papa, Jeffrey W. Jones, David Palmer, Hope S.
Taitz, Zachary D. Warren and Robert Wolf

LABATON SUCHAROW LLP

BY: /S/ Carol C. Villegas
Carol C. Villegas (admitted pro hac vice)

Jake Bissell-Linsk (admitted pro hac vice)
140 Broadway

New York, NY 10005

Telephone: (212) 907-0700

Facsimile: (212) 818-0477

Email: cvillegas@labaton.com

Email: jbissell-linsk@labaton.com

Attorneys for Lead Plaintiffs Nantahala
Capital Management, LLC and Lead
Counsel for the Class

THE LAW OFFICE OF
JO ANN PALCHAK, P.A.

BY: /S/Jo Ann Palchak

Jo Ann Palchak, Esq. (admitted pro hac vice)
1725 1/2 7th Ave., Suite 6

Tampa, FL 33605

Telephone: (813) 468-4884
jpalchak@palchaklaw.com

Counsel for Lead Plaintiff ODS Capital LLC

 
LAW OFFICES
ALBRIGHT, STODDARD, WARNICK S ALBRIGHT

QUAIL PARK, SUITE D-4!
S0I SOUTH RANCHO DRIVE

A PROFESSIONAL CORPORATION

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26 |}

27
28

 

 

Case 2:18-cv-01355-APG-EJY Document 95 Filed 05/08/20 Page 5 of 5

CERTIFICATE OF SERVICE
I, G, Mark Albright, hereby certify that on May 8, 2020, I electronically filed the
foregoing document through the CM/ECF system, which will send notification of such filing to
all registered participants as identified on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECEF system.
DATED: May 8, 2020

/s/ G. Mark Albright
G, Mark Albright

 
